Citation Nr: 0811333	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  04-34 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for low back strain 
with degenerative changes at the sacroiliac joint, currently 
evaluated as 20 percent disabling.

[The issue of entitlement to apportionment benefits in excess 
of $200.00 per month, and to an effective date earlier than 
September 1, 2003 for the assigned of an increased 
apportionment is the subject of a separate decision of the 
Board.]


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to December 
1970.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in September 1992 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin in which an increased evaluation for 
the back was denied.


FINDING OF FACT

In February 2008, the veteran withdrew his appeal of the 
claim for an evaluation greater than 20 percent for his low 
back strain with degenerative changes at the sacroiliac 
joint.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran concerning the claim for service connection for an 
evaluation greater than 20 percent for his low back strain 
with degenerative changes at the sacroiliac joint have been 
met. 38 U.S.C.A. § 7105(b)(2) (West 2002 & Supp. 2007); 38 
C.F.R. § 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In December 1992, the veteran submitted a substantive appeal 
indicating that he wished to appeal the denial of entitlement 
to an increased evaluation for his back condition.  This 
perfected his appeal as to his claim for an evaluation 
greater than 20 percent for the service-connected low back 
strain with degenerative changes, sacro-iliac joint.  In 
February 2008, before the Board promulgated a decision on 
this issue, the veteran submitted a statement indicating that 
he wished to withdraw his appeal as to this issue.

A substantive appeal may be withdrawn on the record at a 
hearing by the veteran at any time before the Board 
promulgates a decision. 38 C.F.R. § 20.204(b).

As the veteran withdrew his appeal as to the issue of an 
evaluation greater than 20 percent for low back strain with 
degenerative changes, sacro-iliac joint, there remains no 
allegation of error of fact or law for appellate 
consideration. The Board therefore has no jurisdiction to 
review this issue.


ORDER

The appeal of the claim of entitlement to an increased 
evaluation for low back strain with degenerative changes at 
the sacroiliac joint, currently evaluated as 20 percent 
disabling, is dismissed.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


